Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No.:____________________


  GLOBAL RESOURCE, INC.,

                                Plaintiff,

         v.

  MARIO D. GERMAN LAW CENTER, P.A.,
  NEXUS CAPITAL MANAGEMENT, LLC,
  MARIO D. GERMAN, and MICHAEL J.
  KRANTZ,

                                Defendants.



                                  COMPLAINT FOR DAMAGES

         COMES NOW Plaintiff Global Resource, Inc., who brings this Complaint against

  Defendants on the following grounds:

                                  JURISDICTION AND VENUE

         1.      This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. §

  1332. The matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

  costs, Plaintiff is a Delaware corporation with its principal place of business in Texas, and

  Defendants are citizens of Florida, as detailed in paragraphs 3 through 9, herein.

         2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because all or a

  substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in Palm

  Beach County, Florida, in the Southern District of Florida.




                                              Page 1 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 2 of 17




                                          THE PARTIES

         3.     Plaintiff Global Resource, Inc. (hereinafter “Global Resource”) is a Delaware

  corporation formed in 2004 with its principal place of business in the State of Texas. Global

  Resource’s sole director and owner is Sean Ramey (hereinafter “Ramey”), an individual who

  resides in Houston, Texas.

         4.     Defendant Mario D. German Law Center, P.A. (hereinafter “German Law

  Center”) is a Florida for-profit corporation formed in 1999 with its principal address at 55 N.W.

  Fifth Avenue 400, Boca Raton, FL 33432. On information and belief, German Law Center’s

  sole officer and director is Mario D. German, an individual who resides in Palm Beach County,

  Florida.

         5.     Defendant Nexus Capital Management, LLC (hereinafter “Nexus”) is a Florida

  limited liability company formed on or about August 1, 2013 with its principal address at 1374

  Cypress Way, Boca Raton, FL 33486. Nexus’ sole member and manager is Defendant Michael

  J. Krantz, an individual who resides in Palm Beach County, Florida.

         6.     Defendant Mario D. German (hereinafter “German”) is an individual who resides

  in Palm Beach County, Florida. German is the Director of Defendant German Law Center.

         7.     Defendant Michael J. Krantz (hereinafter “Krantz”) is an individual who resides

  in Palm Beach County, Florida. Krantz is the sole member, with the title of “Manager”, for

  Defendant Nexus.

                FACTUAL ALLEGATIONS APPLICABLE TO ALL CLAIMS

         8.     Plaintiff Global Resource is a company engaged in the business of, among other

  things, purchasing automotive and industrial materials and refining them to extract a variety of

  residual metal compounds.



                                            Page 2 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 3 of 17




         9.      In connection with these activities, in or around May 2020, Global Resource

  entered into agreements with three suppliers for catalytic converters, evidenced by purchase

  orders attached as Exhibits 1-3 hereto. Specifically, those agreements provided the following:

                 a. Pursuant to a purchase order dated June 25, 2020, Global Resource agreed to
                    order 1,500 kilograms of catalytic converters from a Venezuelan supplier for
                    $75,000 [Exhibit 1];

                 b. Pursuant to a purchase order dated July 12, 2020, Global Resource agreed to
                    order 1,000 kilograms of catalytic converters from a Bolivian supplier for
                    $55,000 [Exhibit 2]; and

                 c. Pursuant to a purchase order dated July 13, 2020, Global Resource agreed to
                    order 2,060 kilograms of catalytic converters from a Brazilian supplier for
                    $86,520 [Exhibit 3].1

         10.     Because the Suppliers were located outside the United States and did not have

  merchant accounts set up to receive funds directly from Plaintiff’s corporate credit account,

  Plaintiff and the Suppliers set out to find a solution to facilitate payment.

         11.     In or around May 2020, one of Plaintiff’s Suppliers referred Plaintiff to Angely

  Quintero, an agent of Defendant Nexus. Quintero introduced Plaintiff to Nexus, which Quintero

  represented was a legitimate payment service that could facilitate payments from Plaintiff to the

  Suppliers.

         12.     Quintero did not disclose to Plaintiff that Quintero had an arrangement with at

  least one Supplier to receive a 2.5% commission for referring Plaintiff to Nexus.

         13.     In or around May 2020, Quintero set up an introductory phone call between

  Ramey, acting for the Plaintiff, Defendant Krantz, and Joseph J. Camargo, acting as the agent for

  German Law Center.

  1
        The three suppliers will collectively be referred to herein as the “Suppliers”
  and the purchase orders will collectively be referred to herein as the “Purchase
  Orders”.

                                              Page 3 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 4 of 17




         14.     During that phone call, Krantz and Camargo made the following representations

  about Nexus and German Law Center, respectively, to Ramey:

                 a. Nexus was frequently engaged in providing payment services to companies
                    and high net worth individuals who needed to transfer money overseas,
                    including to and from Venezuelan citizens, which could be challenging to an
                    inexperienced layperson;

                 b. Nexus had a large book of clients who could attest to Nexus’ legitimacy and
                    efficacy as a payment servicer;

                 c. Nexus frequently, if not exclusively, utilized bank accounts belonging to
                    German Law Center as escrow accounts for facilitating payments between its
                    clientele;

                 d. German Law Center, whose representative Camargo was on the call,
                    recognized, accepted, and actively participated in this business relationship by
                    offering up its bank accounts for use as escrow accounts and directing funds
                    pursuant to Nexus’ and Nexus’ clients’ instructions; and

                 e. Nexus and German Law Center were capable of and prepared to provide their
                    services to Plaintiff by acting as transfer agent for the payment of funds from
                    Plaintiff to the Suppliers.

         15.     Shortly thereafter, the Suppliers each signed an agreement with Nexus, titled

  “ESCROW / TRUST (Fiducia) AGREEMENT”, whereby Nexus represented that it would

  facilitate the payments from Plaintiff to the Suppliers, acting as “agent” for the transactions in

  exchange for a commission of 2.5% of the total payment price on each transaction (hereinafter

  the “Escrow Agreement(s)”). One of those agreements is attached hereto, unsigned by the

  supplier. [See Exhibit 4]. Discovery should yield the executed copies of these agreements,

  which are not in Plaintiff’s possession.

         16.     In July 2020, Nexus sent a letter to Plaintiff confirming Nexus’ arrangement with

  the Suppliers (hereinafter the “Confirmatory Letter”). Specifically, Nexus stated:

                 a.      Nexus is retained primarily to provide Consulting, Custody, Paymaster,
                         Escrow Services to facilitate the purchase, sale and delivery of assets to
                         the Clients in the most secure and expeditious manner;

                                             Page 4 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 5 of 17




                  b.       To provide the fastest most streamlined to facilitate Purchase and Sales of
                           their assets, Nexus has engaged several Professional Associations (PA)
                           and Law Firms to assist in these operations [sic]; and

                  c.       Nexus is utilizing Attorney IOLTA accounts at principal USA banks to
                           receive the funds for these transactions.

     17.          The Confirmatory Letter also included a list of five bank accounts at Chase, Bank

  of America, and Wells Fargo with corresponding Swift Codes, routing numbers, and account

  numbers. Under the list of bank accounts, Defendant Krantz affixed his signature on behalf of

  Defendant Nexus accompanied by the statement: “I hereby swear, under penalty of perjury, that

  the information provided herein is true and correct.” [See Exhibit 5].

           18.    Nexus represented to Plaintiff that it would “utilize” Defendant German Law

  Center for the transactions at issue. Notably, one of the Bank of America accounts listed in the

  Confirmatory Letter with the account number ending in “4048” was German Law Center’s

  IOLTA (Interest on Lawyers Trust Accounts) account. Id.

           19.    To fulfill Plaintiff’s obligations to the Suppliers pursuant to the Purchase Orders,

  and based on Defendants’ representations that they would facilitate Plaintiff’s payments, Plaintiff

  wired funds intended for disbursement to the Suppliers to German Law Center’s IOLTA account.

  Plaintiff selected the IOLTA account specifically because, among other things, Plaintiff had a

  general understanding that lawyer trust accounts were subject to stricter regulation.

           20.    Plaintiff initiated the following wires to German Law Center’s Bank of America

  account with the account number ending in “4048”:

  Date                 Amount    Memo to Payee
  June 26, 2020        $29,000   Mario D. German Law      Center, P.A. IOLTA Trust Acct Global
                                 Resource, Inc. Payment   for 1500 kg Dadny 29k of 75k (1 of 3)
                                 plastiq id 3519318
  June 26, 2020        $29,000   Mario D. German Law      Center, P.A. IOLTA Trust Acct Global
                                 Resource, Inc. Payment   for 1500 kg Dadny 29k of 75k (2 of 3)

                                              Page 5 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 6 of 17




                                 plastiq id 3519328
  June 26, 2020     $14,500      Mario D. German Law Center, P.A. IOLTA Trust Acct Global
                                 Resource, Inc. Payment for 1500 kg Dadny 14.5k of 75k 3 of 3
                                 plastiq id 3519332
  July 13, 2020     $52,500      Mario D. German Law Center, P.A. IOLTA Trust Acct Global
                                 Resource, Inc. Payment for 2060 kg SPrado 52.5k 1 of 1 plastiq id
                                 3541225
  July 13, 2020     $8,100       Mario D. German Law Center, P.A. IOLTA Trust Acct Global
                                 Resource, Inc. Payment for 1000kg Knauerhase 8.1k of 55k 1 of 4
                                 id 3540300
  July 13, 2020     $7,400       Mario D. German Law Center, P.A. IOLTA Trust Acct Global
                                 Resource, Inc. Payment for 1000kg Knauerhase 7.4k of 55k 2 of 4
                                 id 3540308
  July 23, 2020     $16,975      Mario D. German Law Center, P.A. IOLTA Trust Acct Global
                                 Resource, Inc. Pmt for 1000kg Knauerhase 3 of 4 17k of 55k
                                 plastiq id 3555370
  July 23, 2020     $20,925      Mario D. German Law Center, P.A. IOLTA Trust Acct Global
                                 Resource, Inc. Pmt for 1000kg Knauerhase 4of4 21k of 55k plastiq
                                 id 3555372

         21.       Plaintiff wired a total of $178,400 to German Law Center. As detailed in the

  preceding table, the “Memo to Payee” in connection with each wire stated that the funds were

  intended for payment of a particular Supplier.

         22.       On July 1, 2020, Defendant Krantz sent an e-mail to Plaintiff instructing Plaintiff

  to fully execute a form titled “Release of Funds in Escrow” (hereinafter “July 1 Release

  Agreement”). [See Exhibit 6].

         23.       The July 1 Release Agreement, printed on Nexus letterhead and attached to that

  email, was formatted as a letter to Defendant German Law Center instructing it to release

  Plaintiff’s previously deposited funds for the benefit of the Suppliers.

         24.       Specifically, the Release Agreement instructed German Law Center to undertake

  the following:

                   You are hereby authorized to release funds sent in or otherwise
                   deposited by me, Mr. Sean Ramey into your IOLTA account in the
                   amount of SEVENTY TWO THOUSAND FIVE HUNDRED


                                              Page 6 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 7 of 17




                 and 0/00 US Dollard ($72,500 USD) as provided by this
                 agreement.

                 MARIO D. GERMAN LAW CENTER P.A. has received the
                 above transfer and is in receipt of your transfer or wire receipt, and
                 is prepared to distribute funds according to this agreement.

                 MARIO D. GERMAN LAW CENTER P.A. is hereby directed to
                 disburse said funds held in escrow in the following manner;
                 NINTY [sic] SEVEN AND A HALF Percent (97.5%) of gross
                 transfer is to be released as directed solely by Mr. Sean Ramey (the
                 Remitter) without delay and or limitations after the funds have
                 fully cleared and credited into MARIO D. GERMAN LAW
                 CENTER, P.A. Escrow Account. I, Sean Ramey direct these funds
                 are to be distributed to Nexus Capital Management for the benefit
                 of [one of the Suppliers]. The balance of funds held in Escrow by
                 MARIO D. GERMAN LAW CENTER, P.A. is to be retained by
                 Mario D. German Law Center, P.A. as fee for the Escrow and
                 Paymaster services provided.

  (all emphasis in original).

         25.     Additionally, the final paragraph of the Release Agreement contained the

  following language, titled “Disclosure”:

                 Once this document is duly executed it is a binding agreement that
                 carries my full authority without any limitations whatsoever, and
                 furthermore once the funds are transferred and or transmitted to the
                 banking instructions as described herein above all liability and or
                 responsibility on the part of MARIO D. GERMAN LAW
                 CENTER, P.A. and/or Mario D. German, Esq. and or their officers
                 is completely released without limitations and with prejudice.

  (all emphasis in original).

         26.     On July 1, Ramey, acting for Plaintiff, executed and returned the July 1 Release

  Agreement to Krantz. [See Exhibit 7].

         27.     On July 11, 2020, Ramey executed an identical “Release of Funds in Escrow”

  form directing German Law Center to release 97.5% of $52,500 Plaintiff previously deposited

  for the benefit of the second Supplier. [See Exhibit 8].



                                             Page 7 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 8 of 17




         28.     On July 24, 2020, Plaintiff executed an identical “Release of Funds in Escrow”

  form directing German Law Center to release 97.5% of $37,900 Plaintiff previously deposited

  for the benefit of the third Supplier. [See Exhibit 9].

         29.     Defendants did not release the funds as instructed.

         30.     In reality, Defendants never intended to complete the transactions at issue, and,

  instead, transferred the money to themselves and/or for their own benefit.

         31.     None of the Suppliers ever received the funds deposited in German Law Center’s

  account for their benefit.

         32.     On August 14 and August 19, Plaintiff contacted Krantz and Camargo via email

  to inquire as to the status of the funds. Neither Krantz nor Camargo responded to these emails.

  See Exhibits 10 and 11.

         33.     On October 27, 2020, Ramey spoke with Camargo––who was, at all times acting

  for The German Law Center––over the phone. During this call, Camargo, on behalf of German

  Law Center, agreed to advance $20,000 to one of the Suppliers to facilitate shipment of the

  goods (which were never delivered to Plaintiff due to lack of payment). In support of this

  transparent stalling tactic, Defendants fabricated a wire transfer confirmation. [See Exhibit 12].

         34.     German Law Center never intended to pay this advance, never paid this advance,

  and in fact made this representation to convince Plaintiff that Defendants had not stolen

  Plaintiff’s funds or committed a fraud.

         35.     On December 14, 2020, Plaintiff emailed Krantz and Camargo once again

  requesting return of the funds. [See Exhibit 13]. Neither Krantz nor Camargo responded.

         36.     During this time period of August through December 2020, Plaintiff had several

  phone calls with Camargo acting for The German Law Center, who provided a variety of excuses



                                              Page 8 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 9 of 17




  as to what happened to Plaintiff’s money, including that (a) the money could not immediately be

  disbursed to the Suppliers due to anti-money laundering regulations governing large transactions

  with foreign individuals/entities; (b) that the Suppliers provided the wrong account numbers for

  disbursement; and (c) that the money had been invested in another venture and earning interest.

            37.   Defendants have avoided Plaintiff, concealed what happened to Plaintiff’s money,

  and made representations designed to lull Plaintiff into believing nothing had gone wrong so that

  Plaintiff would not exercise its legal rights or alert the criminal authorities.

            38.   Defendants fraudulently induced Plaintiff to transfer funds to German Law

  Center’s IOLTA account so that they could keep Plaintiff’s money for themselves or use the

  money for their benefit. Indeed, that is precisely what they did.

            39.   Apparently, Defendants did not limit their scheme to Plaintiff as they have been

  sued by other victims for similar fraudulent behavior, including by Recycled Paper International,

  LLC in the case styled Recycled Paper International, LLC v. Mario D. German Law Center,

  P.A., et al., Case No. 9:20-cv-81888 (S.D. Fla., Amended Complaint filed Oct. 22, 2020).

            40.   All conditions precedent to bringing this lawsuit have been satisfied or waived.

                                       CLAIM I
                          CONVERSION AGAINST ALL DEFENDANTS

            41.   Plaintiff re-alleges and adopts all of the allegations set forth in paragraphs 1

  through 40 above.

            42.   This is an action for conversion against German Law Center, German, Nexus, and

  Krantz.

            43.   German Law Center and Nexus, acting through the individuals discussed above,

  induced Plaintiff to transfer funds to German Law Center’s IOLTA account in connection with

  an agreement that Defendants would facilitate payments to Plaintiff’s Suppliers.

                                               Page 9 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 10 of 17




            44.   Plaintiff transferred money to German Law Center’s IOLTA account in

  connection with an agreement that Defendants would facilitate payments to Plaintiff’s Suppliers.

            45.   Defendants then converted the money by removing it from German Law Center’s

  IOLTA account and using it for various improper purposes or otherwise retaining it for

  themselves.

            46.   At all material times, Plaintiff was the rightful owner of the monies transferred to

  German Law Center’s IOLTA account.

            47.   Plaintiff has demanded the return of his monies, but the money has not been

  returned.

            48.   Plaintiff has been deprived of its possession of money in a manner that equates to

  conversion.

            WHEREFORE, Plaintiff demands a judgment against Defendants, jointly and severally,

  for actual damages in an amount to be determined by the trier of fact, costs of the lawsuit, pre-

  and post-judgment interest, and such other relief as the trier of fact deems just and appropriate.

                               CLAIM II
        CONSPIRACY TO CONVERT ASSETS AGAINST GERMAN AND KRANTZ

            49.   Plaintiff re-alleges and adopts all of the allegations set forth in paragraphs 1

  through 40 above.

            50.   In or around May 2020, individual Defendants German and Krantz agreed to a

  series of unlawful acts that would convert Plaintiff’s money for their own benefit and benefit of

  others.

            51.   The underlying tort was conversion of Plaintiff’s money, as alleged in Claim I

  (which Claim is hereby incorporated, including paragraphs 41 through 48).




                                             Page 10 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 11 of 17




            52.   Each individual defendant had his own role in the conspiracy and performed overt

  acts in furtherance thereof:

                  a. Krantz established and managed Nexus to have an entity to enter into “Escrow
                     Agreements” with the Suppliers and to facilitate Plaintiff’s Release
                     Agreements with German Law Center;

                  b. German established and managed German Law Center and its IOLTA
                     account, in which Plaintiff deposited the converted monies. In addition,
                     German controlled the IOLTA account and unlawfully disbursed Plaintiff’s
                     money from that account for his benefit, and for the benefit of the other
                     Defendants herein.

            53.   Plaintiff has suffered significant damages in the loss of its money, as set forth

  herein, through the conversion of its money.

            WHEREFORE, Plaintiff demands judgment against German and Krantz, jointly and

  severally, for actual damages in an amount to be determined by the trier of fact, costs of the

  lawsuit, pre- and post-judgment interest, and such other relief as the trier of fact deems just and

  proper.

                                         CLAIM III
                                    BREACH OF CONTRACT

            54.   Plaintiff re-alleges and adopts all of the allegations set forth in paragraphs 1

  through 40 above.

            55.   Plaintiff entered into an oral contract, evidenced by the Releases attached as

  Exhibits 7-9, for Nexus to process the funds for the benefit of the suppliers. Alternatively,

  Plaintiff was a third party beneficiary of the Escrow/Trust Agreement entered into between

  Nexus and the suppliers, an example of which is attached as Exhibit 4.

            56.   Under the contractual terms, Nexus, through the German Law Center IOLTA

  account, was required to disburse $70,687.50, $51,187.50, and $36,952.50, which Plaintiff had

  previously deposited into German Law Center’s IOLTA account, to Plaintiff’s Suppliers.

                                            Page 11 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 12 of 17




         57.      Nexus breached the terms of the agreement to disburse the funds by diverting the

  funds for its own benefit, and for the benefit of the other Defendants in this lawsuit.

         58.      Nexus’ conduct constitutes gross negligence or willful misconduct, as set forth

  herein, because it diverted the funds for the benefit of Defendants rather than disburse Plaintiff’s

  funds to the respective Suppliers as instructed.

         59.      Plaintiff has suffered damages as a consequence of Nexus’ material breaches of

  the contract.

         WHEREFORE, Plaintiff prays that this Court enter judgment in its favor and against

  Nexus for actual damages in an amount to be determined by the trier of fact, costs of the lawsuit,

  pre- and post- judgment interest, and such other relief as the trier of fact deems just and

  appropriate.



                               CLAIM IV
    BREACH OF FIDUCIARY DUTY AGAINST GERMAN, GERMAN LAW CENTER,
                              AND NEXUS

         60.      Plaintiff re-alleges and adopts all of the allegations set forth in paragraphs 1

  through 40 above.

         61.      German Law Center, as account holder for the IOLTA account in which Plaintiff

  deposited its monies in exchange for payment, was the effective trustee of Plaintiff’s funds and

  owed a fiduciary duty to Plaintiff.

         62.      German, as sole member of German Law Center, being a member of the Florida

  Bar and benefiting from that designation, and otherwise holding himself out as having control

  over German Law Center’s IOLTA account, was the effective trustee of Plaintiff’s funds and

  owed a fiduciary duty to Plaintiff.



                                             Page 12 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 13 of 17




         63.     Nexus, as the agent facilitating the transfer through the German Law Center’s

  IOLTA account to the suppliers of Plaintiff, owed a fiduciary duty to Plaintiff to execute the

  transfer according to the consent and direction of Plaintiff.

         64.     Indeed, German, German Law Center, and Nexus, as trustees of the funds

  transferred by Plaintiff with the obligation to act primarily for the benefit of Plaintiff and the

  suppliers, were given the trust and special confidence of Plaintiff to execute the funding

  instructions to the suppliers as agreed.

         65.     German, German Law Center, and Nexus breached their fiduciary duties by

  failing to disburse Plaintiff’s money consistent with its instructions and/or failing to return those

  funds to Plaintiff, resulting in a complete loss of all monies Plaintiff deposited in German’s and

  German Law Center’s IOLTA account.

         66.     As a result, Plaintiff has suffered financial damages in the form of the loss of all

  the funds deposited in German’s and German Law Center’s IOLTA account.

         67.     German, German Law Center, and Nexus had actual knowledge that failing to

  disburse Plaintiff’s money in accordance with Plaintiff’s instructions was wrong and that failure

  to do so would result in Plaintiff losing these funds.

         68.     Despite that knowledge, German, German Law Center, and Nexus intentionally

  pursued that course of conduct, which indeed resulted in Plaintiff’s total loss of the funds it

  deposited in German Law Center’s IOLTA account.

         WHEREFORE, Plaintiff prays that this Court enter a judgment in its favor against

  German, German Law Center and Nexus for actual and punitive damages in an amount to be

  determined by the trier of fact, costs of the lawsuit, pre- and post-judgment interest, and such

  other relief as the Court deems just and appropriate.



                                             Page 13 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 14 of 17




                                           CLAIM V
                                  FRAUD IN THE INDUCEMENT

            69.   Plaintiff re-alleges and adopts all of the allegations set forth in paragraphs 1

  through 40 above.

            70.   This action is against all defendants except German.

            71.   Nexus, directly and through its agent, Krantz, intentionally made false statements

  or omitted material facts regarding its role as escrow/transfer agent on Plaintiff’s contracts with

  the Suppliers, as set forth herein.

            72.   German Law Center, directly and through its agent, Camargo, intentionally made

  false statements or omitted material facts regarding its intention to hold Plaintiff’s funds in its

  IOLTA account and disburse Plaintiff’s funds according to Plaintiff’s instructions, as set forth

  herein.

            73.   Defendants Nexus and German Law Center, and their representatives, knew that

  the representations were false and intended for Plaintiff to rely on those false representations in

  wiring its money to German Law Center’s IOLTA account to enrich themselves.

            74.   Plaintiff reasonably relied on those false representations to its detriment.

  Specifically, the representations and omissions caused Plaintiff to wire $178,400 to German Law

  Center’s IOLTA account as set forth herein, and to delay seeking enforcement of its rights while

  it was being led on by the ongoing fraud.

            75.   As a result of the false statements, material omissions, and fraudulent conduct by

  Defendants, Plaintiff suffered financial damages in the form of loss of the monies deposited in

  German Law Center’s IOLTA account.




                                              Page 14 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 15 of 17




            WHEREFORE, Plaintiff prays that this Court enter judgment in its favor against all

  Defendants except German, awarding compensatory and punitive damages, costs of the lawsuit,

  and such other relief as the Court deems just and appropriate.

                                        CLAIM VI
                              NEGLIGENT MISREPRESENTATION

            76.   Plaintiff re-alleges and adopts all of the allegations set forth in paragraphs 1

  through 40 above.

            77.   This action is against all defendants except German.

            78.   Nexus, directly and through its agent, Krantz, intentionally made false statements

  or omitted material facts regarding its role as escrow/transfer agent on Plaintiff’s contracts with

  the Suppliers, as set forth herein.

            79.   German Law Center, directly and through its agent, Camargo, intentionally made

  false statements or omitted material facts regarding its intention to hold Plaintiff’s funds in its

  IOLTA account and disburse Plaintiff’s funds according to Plaintiff’s instructions, as set forth

  herein.

            80.   Defendants, except German, should have known that the statements made to

  Plaintiff were false, and would lead to Plaintiff’s reliance thereon.

            81.   Defendants, except German, intended for Plaintiff to rely on the false

  representations that, among other things, Plaintiff’s money that it deposited in German Law

  Center’s IOLTA account would be disbursed to the Suppliers consistent Plaintiff’s instructions.

            82.   Plaintiff reasonably and justifiably relied on the false statements to Plaintiff’s

  detriment, including, but not limited to, wiring $178,400 to German Law Center’s IOLTA

  account and delaying enforcement of its rights based on the false statements.




                                             Page 15 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 16 of 17




         83.     Defendants’ conduct, except German, constituted gross negligence as their

  conduct was so reckless or wanting in care, as set forth herein, that it constituted a conscious

  disregard for the rights of Plaintiff. Among other things, Defendants knew they intended to

  misappropriate Plaintiff’s money once it was deposited into German Law Center’s IOLTA

  account.

         84.     As a direct and proximate result of this conduct, Plaintiff suffered financial

  damages in the form of loss of the funds wired to German Law Center’s IOLTA account.

         WHEREFORE, Plaintiff prays that this Court enter judgment in its favor against

  Defendants except German, awarding compensatory and punitive damages in an amount to be

  determined at trial, costs of the lawsuit, and such other relief as the Court deems just and

  appropriate.

                                  CLAIM VII
                   UNJUST ENRICHMENT AGAINST ALL DEFENDANTS

         85.     Plaintiff re-alleges and adopts all of the allegations set forth in paragraphs 1

  through 40 above.

         86.     Plaintiff conferred a benefit on all Defendants by transferring Plaintiff’s money to

  German Law Center’s IOLTA account, which was used to benefit all Defendants by retaining all

  of the funds for themselves or used for their benefits.

         87.     Defendants voluntarily accepted and retained the benefits conferred.

         88.     Defendants’ acceptance and retention of the benefits under these circumstances

  (of theft and/or conversion, as set forth in Count I, which is incorporated herein) makes it

  inequitable for Defendants to retain such benefits without returning the amount wired into

  German Law Center’s IOLTA account to Plaintiff.




                                             Page 16 of 17
Case 9:21-cv-80561-AMC Document 1 Entered on FLSD Docket 03/16/2021 Page 17 of 17




         89.     Defendants have been unjustly enriched by Plaintiff’s transfer of money to

  German Law Center’s IOLTA account, that was kept by, and used for, Defendants’ benefit.

         WHEREFORE, Plaintiff prays that this Court enter judgment in favor against all

  Defendants for actual damages in an amount to be determined by the trier of fact, costs of the

  lawsuit, pre-and post-judgment interest, and such other relief as the Court deems just and

  appropriate.

         Respectfully submitted this 16th day of March, 2021.

  WEINBERG WHEELER HUDGINS                        SILVER LAW GROUP
  GUNN & DIAL, LLC

  /s/Aaron M. Cohn                                /s/ Scott L. Silver
  Aaron M. Cohn, Esq.                             Scott L. Silver
  Florida Bar No.: 95552                          Fla. Bar No. 095631
  Weinberg Wheeler Hudgins                        Ryan Schwamm
  Gunn & Dial, LLC                                Fla. Bar No. 1019116
  3350 Virginia Street, Ste. 500                  11780 W. Sample Road
  Miami, FL 33133                                 Coral Springs, Florida 33065
  T: (305) 455-9500                               T: (954) 755-4799
  F: (305) 455-9501                               F: (954) 755-4684
  E-mail: acohn@wwhgd.com                         E-mail: ssilver@silverlaw.com
         malvarez@wwhgd.com                               rshwamm@silverlaw.com
         dmallqui@wwhgd.com                               rfeinberg@silverlaw.com
  Counsel for Plaintiff                           Counsel for Plaintiff




                                          Page 17 of 17
